 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   FABIAN FELIX,                                       Case No. 1:19-cv-01280-LJO-SAB-HC

11                  Petitioner,                          ORDER DISMISSING PETITION FOR
                                                         WRIT OF HABEAS CORPUS, DIRECTING
12           v.                                          CLERK OF COURT TO CLOSE CASE,
                                                         AND DECLINING TO ISSUE A
13   ROBERT NUESCHID,                                    CERTIFICATE OF APPEALABILITY

14                  Respondent.

15

16          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

17 pursuant to 28 U.S.C. § 2254. On September 3, 2019, Petitioner filed the instant federal petition

18 for writ of habeas corpus, wherein Petitioner challenges a prison disciplinary proceeding in

19 which he was found guilty of distribution of a controlled substance and penalized with a 180-day
20 loss of custody credit. (ECF No. 1). On October 16, 2019, the Magistrate Judge issued Findings

21 and Recommendation to grant Petitioner leave to convert his habeas petition to a civil rights

22 action under 42 U.S.C. § 1983. (ECF No. 11).

23          On December 11, 2019, the Court adopted the Findings and Recommendation and

24 ordered Petitioner to notify the Court whether he would like to convert the habeas petition to a

25 § 1983 civil rights action within twenty days of the date of service of the order. (ECF No. 12). To

26 date, Petitioner has failed to notify the Court, and the time for doing so has passed. Accordingly,
27 the Court will dismiss the instant habeas action without prejudice to Petitioner refiling his claims

28 in a § 1983 action.


                                                     1
 1          A state prisoner seeking a writ of habeas corpus has no absolute entitlement to appeal a

 2 district court’s denial of his petition, and an appeal is only allowed in certain circumstances.

 3 Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). The controlling statute in determining

 4 whether to issue a certificate of appealability is 28 U.S.C. § 2253, which provides as follows:

 5                  (a) In a habeas corpus proceeding or a proceeding under section
                    2255 before a district judge, the final order shall be subject to
 6                  review, on appeal, by the court of appeals for the circuit in which
                    the proceeding is held.
 7
                    (b) There shall be no right of appeal from a final order in a
 8                  proceeding to test the validity of a warrant to remove to another
                    district or place for commitment or trial a person charged with a
 9                  criminal offense against the United States, or to test the validity of
                    such person’s detention pending removal proceedings.
10
                    (c) (1) Unless a circuit justice or judge issues a certificate of
11                      appealability, an appeal may not be taken to the court of
                        appeals from–
12
                             (A) the final order in a habeas corpus proceeding in which
13                           the detention complained of arises out of process issued by
                             a State court; or
14
                             (B) the final order in a proceeding under section 2255.
15
                        (2) A certificate of appealability may issue under paragraph (1)
16                      only if the applicant has made a substantial showing of the
                        denial of a constitutional right.
17
                        (3) The certificate of appealability under paragraph (1) shall
18                      indicate which specific issue or issues satisfy the showing
                        required by paragraph (2).
19
20          A court should issue a certificate of appealability if “reasonable jurists could debate

21 whether (or, for that matter, agree that) the petition should have been resolved in a different

22 manner or that the issues presented were ‘adequate to deserve encouragement to proceed

23 further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S.

24 880, 893 & n.4 (1983)). In the present case, the Court finds that reasonable jurists would not find

25 the Court’s determination that Petitioner’s federal habeas corpus petition should be dismissed

26 debatable or wrong, or that the issues presented are deserving of encouragement to proceed
27 further. Therefore, the Court declines to issue a certificate of appealability.

28 ///


                                                      2
 1         Accordingly, IT IS HEREBY ORDERED that:

 2      1. The petition for writ of habeas corpus is DISMISSED without prejudice to Petitioner

 3         refiling his claims in a § 1983 action;

 4      2. The Clerk of Court is directed to CLOSE the case; and

 5      3. The Court DECLINES to issue a certificate of appealability.

 6
     IT IS SO ORDERED.
 7

 8     Dated:    January 23, 2020                          /s/ Lawrence J. O’Neill _____
                                                         UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     3
